668 N.W.2d 628 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Dennis BATEY, Defendant-Appellant.
Docket No. 122840, COA No. 227177.
Supreme Court of Michigan.
September 19, 2003.
On order of the Court, the application for leave to appeal the August 27, 2002 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of defendant's Issue III as articulated in his application for leave to appeal to this Court. It is unclear whether the Court of Appeals reviewed the sealed records that the Allegan Circuit Court reviewed in camera. If the Court of Appeals did review the sealed record, the Court of Appeals should affirm that it did so. Otherwise, the panel is directed to reconsider the appeal after having reviewed the sealed records at issue. The motion to strike Exhibit C is also considered, and it is GRANTED.
KELLY, J., would remand also for consideration of defendant's allegations of prosecutorial misconduct.